DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	This action is in response to the following communication: Reply to application No. 17/002,307 filed on 02/22/2022.
3.	Claims 1-28 remain pending.
Claims 1, 8, 15 and 22 are independent claims.
Specification Objection
4.	Prior objection is circumvented by specification amendments.
Claim Interpretation

5.	It is noted that claims 1-7 and 17-21 recites intended use language:

.	“when executed by the one or more processors”. Such use of “when” insinuates 
that such instructions may never be executed and hence the apparatus is non-
functional.  Examiner suggest using “configured for execution by the 
one or more processors”. 
Appropriate corrections is required. 

Double Patenting
6.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
7.	Claims 1-28 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 and 16-22 of copending application no 15/699,143 (Patent No. 10,789,060). Although the conflicting claims are not identical, they are not patentably distinct from each other because limitations in one claim can obviously be applicable in the corresponding claim. 
The following tables show demonstrates the reason for the rejection:

17/002,307
15/699,143 (Patent No. 10,789,060)
1.  An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 

receive a plurality of requests associated with a resource; 

determine, based on the plurality of requests, a first update time for a particular version of the resource and a second update time, for the particular version of the resource, that is different from the first update time; 

send, as a response to a first request of the plurality of requests, the particular version of the resource with an indication that the particular version was last updated at the first update time; and 

send, as a response to a second request of the plurality of requests, the particular version with an indication that the particular version was last updated at the second update time.

1. A method comprising:





receiving, by a computing device, a plurality of requests associated with a resource;
determining, based on the plurality of requests, a first update time for a particular version of a resource and a second update time, for the particular version of the resource, that is different from the first update time;

sending, as a response to a first request of the plurality of requests, the particular version of the resource with an indication that the particular version was last updated at the first update time; and

sending, as a response to a second request of the plurality of requests, the particular version with an indication that the particular version was last updated at the second update time.

2.  The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to: 
determine, based on a receipt time of the first request preceding or equaling the second update time, to include, in the response to the first request, the indication that the particular version was last updated at the first update time.

2. The method of claim 1, further comprising:


determining, by the computing device and based on a receipt time of the first request preceding or equaling the second update time, to include, in the response to the first request, the indication that the particular version was last updated at the first update time.

3.  The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
determine, based on a receipt time of the second request being after the second update time, to include, in the response to the second request, the indication that the particular version was last updated at the second update time.
3. The method of claim 1, further comprising:


determining, by the computing device and based on a receipt time of the second request being after the second update time, to include, in the response to the second request, the indication that the particular version was last updated at the second update time.


4.  The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
compare, based on a determination that the second request is a validation request, the second update time with a timestamp included in the validation request.

4. The method of claim 1, further comprising:


comparing, based on a determination that the second request is a validation request, the second update time with a timestamp included in the validation request.

5.  The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
determine, based on a determination that the second update time is not equal to a timestamp included in a validation request, to send the indication that the particular version was last updated at the second update time.

5. The method of claim 1, further comprising:


determining, based on a determination that the second update time is not equal to a timestamp included in a validation request, to send the indication that the particular version was last updated at the second update time.

6.  The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
send, as a response to a third request of the plurality of requests, an indication that the resource is up to date.

6. The method of claim 1, further comprising 


sending, as a response to a third request of the plurality of requests, an indication that the resource is up to date.

7.  The apparatus of claim 1, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
determine the first update time for the particular version of the resource;


determine, based on the first update time for the particular version of the resource, the second update time, wherein
the second update time is an approximate update time that is after the first update time;

receive, from a client device, the second request, wherein
the second request comprises a timestamp associated with a particular version of the resource at the client device; and

determine, based on whether the second request was received after the approximate update time, whether to use the timestamp in generating the response to the second request.

7. The method of claim 1, further comprising:


determining, by the computing device, a first update time of the particular version of the resource;

determining, based on the first update time of the particular version of the resource, the second update time, wherein the second update time is an approximate update time that is after the first update time;

receiving, by the computing device and from a client device, the second request, wherein the second request comprises a timestamp associated with a particular version of the resource at the client device; and

determining, based on whether the second request was received after the approximate update time, whether to use the timestamp in generating the response to the second request.

8.  One or more non-transitory computer readable media storing instructions that, when executed, cause:

receiving a plurality of requests associated with a resource;


determining, based on the plurality of requests, a first update time for a particular version of the resource and a second update time, for the particular version of the resource, that is different from the first update time;

sending, as a response to a first request of the plurality of requests, the particular version of the resource with an indication that the particular version was last updated at the first update time; and

sending, as a response to a second request of the plurality of requests, the particular version with an indication that the particular version was last updated at the second update time.

1. A method comprising:



receiving, by a computing device, a plurality of requests associated with a resource;

determining, based on the plurality of requests, a first update time for a particular version of a resource and a second update time, for the particular version of the resource, that is different from the first update time;

sending, as a response to a first request of the plurality of requests, the particular version of the resource with an indication that the particular version was last updated at the first update time; and

sending, as a response to a second request of the plurality of requests, the particular version with an indication that the particular version was last updated at the second update time.

9.  The one or more non-transitory computer readable media of claim 8, wherein the instructions, when executed, further cause:
determining, based on a receipt time of the first request preceding or equaling the second update time, to include, in the response to the first request, the indication that the particular version was last updated at the first update time.

2. The method of claim 1, further comprising:


determining, by the computing device and based on a receipt time of the first request preceding or equaling the second update time, to include, in the response to the first request, the indication that the particular version was last updated at the first update time.

10.  The one or more non-transitory computer readable media of claim 8, wherein the instructions, when executed, further cause:
determining, based on a receipt time of the second request being after the second update time, to include, in the response to the second request, the indication that the particular version was last updated at the second update time.
3. The method of claim 1, further comprising:


determining, by the computing device and based on a receipt time of the second request being after the second update time, to include, in the response to the second request, the indication that the particular version was last updated at the second update time.

11.  The one or more non-transitory computer readable media of claim 8, wherein the instructions, when executed, further cause:
comparing, based on a determination that the second request is a validation request, the second update time with a timestamp included in the validation request.

4. The method of claim 1, further comprising:


comparing, based on a determination that the second request is a validation request, the second update time with a timestamp included in the validation request.

12.  The one or more non-transitory computer readable media of claim 8, wherein the instructions, when executed, further cause:
determining, based on a determination that the second update time is not equal to a timestamp included in a validation request, to send the indication that the particular version was last updated at the second update time.

5. The method of claim 1, further comprising:


determining, based on a determination that the second update time is not equal to a timestamp included in a validation request, to send the indication that the particular version was last updated at the second update time.

13.  The one or more non-transitory computer readable media of claim 8, wherein the instructions, when executed, further cause:
sending, as a response to a third request of the plurality of requests, an indication that the resource is up to date.

6. The method of claim 1, further comprising 


sending, as a response to a third request of the plurality of requests, an indication that the resource is up to date.

14.  The one or more non-transitory computer readable media of claim 8, wherein the instructions, when executed, further cause: 

determining the first update time for the particular version of the resource; 


determining, based on the first update time for the particular version of the resource, the second update time, wherein the second update time is an approximate update time that is after the first update time; receiving, from a client device, the second request, wherein
the second request comprises a timestamp associated with a particular version of the resource at the client device; and 


determining, based on whether the second request was received after the approximate update time, whether to use the timestamp in generating the response to the second request.
7. The method of claim 1, further comprising:



determining, by the computing device, a first update time of the particular version of the resource;

determining, based on the first update time of the particular version of the resource, the second update time, wherein the second update time is an approximate update time that is after the first update time;
receiving, by the computing device and from a client device, the second request, wherein the second request comprises a timestamp associated with a particular version of the resource at the client device; and

determining, based on whether the second request was received after the approximate update time, whether to use the timestamp in generating the response to the second request.

15.  An apparatus comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the apparatus to: 

determine an update time of a particular version of a resource;


determine, based on the update time of the particular version of the resource, an approximate update time that is after the update time; 

receive, from a client device, a request associated with the resource, wherein
the request comprises a timestamp associated with a particular version of the resource at the client device; 


based on receiving the request after the approximate update time, use the timestamp in generating a response to the request; and 

send, to the client device, the response to the request
16. A method comprising:





determining, by a computing device, an update time of a particular version of a resource;

determining, based on the update time of the particular version of the resource, an approximate update time that is after the update time;

receiving, by the computing device and from a client device, a request associated with the resource, wherein the request comprises a timestamp associated with a particular version of the resource at the client device;

based on receiving the request after the approximate update time, use the timestamp in generating a response to the request; and

sending, to the client device, the response to the request.

16.  The apparatus of claim 15, wherein the request associated with the resource is a validation request.

17. The method of claim 16, wherein the request associated with the resource is a validation request.

17.  The apparatus of claim 15, wherein the instructions, when executed by the one or more processors, cause the apparatus to compare, based on receiving a validation request after the approximate update time, the timestamp with the approximate update time in order to generate the response to the request.
18. The method of claim 16, using the timestamp in generating a response to the request comprises: comparing, based on receiving a validation request after the approximate update time, the timestamp with the approximate update time.

18.  The apparatus of claim 15, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
determine, based on comparing the timestamp with the approximate update time, whether to send the approximate update time in the response to the request.
19. The method of claim 16, further comprising:


determining, based on comparing the timestamp with the approximate update time, whether to send the approximate update time in the response to the request.

19.  The apparatus of claim 15, wherein the instructions, when executed by the one or more processors, cause the apparatus to 
send the response to the request by sending, based on a determination that the timestamp equals the approximate update time, a response indicating that the resource is up to date.

20. The method of claim 16, wherein the sending the response to the request comprises:

sending, based on a determination that the timestamp equals the approximate update time, the response indicating that the resource is up to date.

20.  The apparatus of claim 15, wherein the instructions, when executed by the one or more processors, cause the apparatus to 
send the response to the request by sending, based on a determination that the timestamp is not equal to the approximate update time, the approximate update time and the particular version of the resource.
21. The method of claim 16, wherein the sending the response to the request comprises:

sending, based on a determination that the timestamp is not equal to the approximate update time, the approximate update time and the particular version of the resource.

21.  The apparatus of claim 15, wherein the instructions, when executed by the one or more processors, further cause the apparatus to:
receive, from a second client device, a second request associated with the resource;

determine, based on the second request, a second approximate update time that is before the update time; and

send, as a response to the second request, the particular version with an indication that the particular version was last updated at the second approximate update time.

22. The method of claim 16, further comprising:


receiving, by the computing device and from a second client device, a second request associated with the resource;

determining, based on the second request, a second approximate update time that is before the update time; and

sending, as a response to the second request, the particular version with an indication that the particular version was last updated at the second approximate update time.

22.  One or more non-transitory computer readable media storing instructions that, when executed, cause:
determining an update time of a particular version of a resource;

determining, based on the update time of the particular version of the resource, an approximate update time that is after the update time;

receiving, from a client device, a request associated with the resource, wherein
the request comprises a timestamp associated with a particular version of the resource at the client device;


based on receiving the request after the approximate update time, using the timestamp in generating a response to the request; and

sending, to the client device, the response to the request
16. A method comprising:

determining, by a computing device, an update time of a particular version of a resource;

determining, based on the update time of the particular version of the resource, an approximate update time that is after the update time;

receiving, by the computing device and from a client device, a request associated with the resource, wherein the request comprises a timestamp associated with a particular version of the resource at the client device;

based on receiving the request after the approximate update time, use the timestamp in generating a response to the request; and

sending, to the client device, the response to the request.

23.  The one or more non-transitory computer readable media of claim 22, whereinthe request associated with the resource is a validation request
17. The method of claim 16, wherein the request associated with the resource is a validation request.

24.  The one or more non-transitory computer readable media of claim 22, wherein the instructions, when executed, cause 
comparing, based on receiving a validation request after the approximate update time, the timestamp with the approximate update time in order to generate the response to the request.

18. The method of claim 16, using the timestamp in generating a response to the request comprises:


comparing, based on receiving a validation request after the approximate update time, the timestamp with the approximate update time.

25.  The one or more non-transitory computer readable media of claim 22, wherein the instructions, when executed, further cause:
determining, based on comparing the timestamp with the approximate update time, whether to send the approximate update time in the response to the request.

19. The method of claim 16, further comprising:


determining, based on comparing the timestamp with the approximate update time, whether to send the approximate update time in the response to the request.

26.  The one or more non-transitory computer readable media of claim 22, wherein the instructions, when executed, cause the 
sending the response to the request by causing sending, based on a determination that the timestamp equals the approximate update time, a response indicating that the resource is up to date.

20. The method of claim 16, wherein the sending the response to the request comprises:

sending, based on a determination that the timestamp equals the approximate update time, the response indicating that the resource is up to date.

27.  The one or more non-transitory computer readable media of claim 22, wherein the instructions, when executed, cause the 
sending the response to the request by causing sending, based on a determination that the timestamp is not equal to the approximate update time, the approximate update time and the particular version of the resource
21. The method of claim 16, wherein the sending the response to the request comprises:

sending, based on a determination that the timestamp is not equal to the approximate update time, the approximate update time and the particular version of the resource.

28.  The one or more non-transitory computer readable media of claim 22, wherein the instructions, when executed, further cause:
receiving, from a second client device, a second request associated with the resource;

determining, based on the second request, a second approximate update time that is before the update time; and

sending, as a response to the second request, the particular version with an indication that the particular version was last updated at the second approximate update time.

22. The method of claim 16, further comprising:

receiving, by the computing device and from a second client device, a second request associated with the resource;

determining, based on the second request, a second approximate update time that is before the update time; and

sending, as a response to the second request, the particular version with an indication that the particular version was last updated at the second approximate update time.






Allowable Subject Matter

8.	Claims 1-28, wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, receive a plurality of requests associated with a resource; determine, based on the plurality of requests, a first update time for a particular version of the resource and a second update time, for the particular version of the resource, that is different from the first update time; send, as a response to a first request of the plurality of requests, the particular version of the resource with an indication that the particular version was last updated at the first update time; and send, as a response to a second request of the plurality of requests, the particular version with an indication that the particular version was last updated at the second update time. The art of record does not expressly disclose such features, and wherein the cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, determine an update time of a particular version of a resource; determine, based on the update time of the particular version of the resource, an approximate update time that is after the update time; receive, from a client device, a request associated with the resource, wherein the request comprises a timestamp associated with a particular version of the resource at the client device; based on receiving the request after the approximate update time, use the timestamp in generating a response to the request; and send, to the client device, the response to the request.  The art of record does not expressly disclose such features.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications

Schloegel et al					7219328  
Conn et al						 2006/0136482
10.	Examiner, in light of the above submission maintains the previous rejections. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

11.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Correspondence Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Evral Bodden whose telephone number is 571-272-3455.  The examiner can normally be reached on Monday to Friday, 8:30 to 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EVRAL E BODDEN/Primary Examiner, Art Unit 2193